       Case: 3:20-cv-00013-jdp Document #: 160 Filed: 04/15/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 RAYMOND J. BERGERON-DAVILA,

                              Plaintiff,
                                                                   OPINION and ORDER
        v.
                                                                         20-cv-13-jdp
 MARTHA J. MASCIOPINTO,

                              Defendant.


       Pro se plaintiff Raymond Bergeron-Davila renews his request for assistance in recruiting

counsel. Dkt. 159. I denied his previous request because it was too early to tell whether the

case would prove too difficult for him to handle, especially before the deadline had passed for

the defendant to file a motion for summary judgment on exhaustion grounds. Dkt. 150.

Bergeron-Davila says that I should recruit counsel because Masciopinto failed to file an answer

before her April 12, 2021 deadline to do so, which he says means that she will probably not

file an exhaustion motion.

       But the issue isn’t whether or not Masciopinto will file an exhaustion motion; it’s

whether this case will be too difficult for Bergeron-Davila to handle. The number of pro se

litigants is unfortunately far greater than the number of attorneys who are willing to volunteer

to represent them. This court is able to recruit attorneys for only a small number of pro se cases

each year, so I must carefully ensure that the questions on which a particular case will be

decided are too complicated for the litigant to handle on his or her own before attempting to

recruit counsel. And because Masciopinto hasn’t yet appeared, it’s possible that this case will

be resolved through default judgment, which Bergeron-Davila’s filings to date show that he can

handle on his own. Even if default judgment doesn’t resolve the case, Bergeron-Davila hasn’t
       Case: 3:20-cv-00013-jdp Document #: 160 Filed: 04/15/21 Page 2 of 2




yet shown that the case will be too difficult for him to handle. So I will again deny Bergeron-

Davila’s request without prejudice. He may renew it later in the case if he believes that the case

has become too difficult for him to handle on his own. But he must explain which specific

litigation tasks he is unable to perform.

       In his motion, Bergeron-Davila also asks me to order Masciopinto to answer his

complaint. But that isn’t the proper response to a defendant who has failed to answer. If a

properly served defendant fails to answer a complaint, the plaintiff may request entry of default

and move for default judgment under Federal Rule of Civil Procedure 55. Bergeron-Davila

should review Rule 55 and decide if he wishes to pursue this course.



                                            ORDER

       IT IS ORDERED that plaintiff Raymond J. Bergeron-Davila’s motion for order and

motion for recruitment of counsel, Dkt. 159, is DENIED.

       Entered April 15, 2021.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                2
